        Case 2:20-cv-02422-JWL-TJJ Document 46-1 Filed 07/02/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF KANSAS



ADRIENNE JENSEN,                                   )
                                                   )
Plaintiff,                                         )
                                                   )
v.                                                 )       No. 20-cv-2422-JWL-TJJ
                                                   )
UNITED STATES TENNIS                               )
ASSOCIATION (“USTA”), KANSAS                       )
CITY RACQUET CLUB,                                 )
                                                   )
Defendants.                                        )


         DECLARATION IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT

             I, Christopher Dove, declare under penalty of perjury that the following facts are true and

 correct to the best of my information and belief.

        1.         I am the attorney for the plaintiff in this action.

        2.         The Amended Complaint was filed herein on April 12, 2021 (ECF No. 39) and service

of process was had on Kansas City Racquet Club on April 22, 2021 (ECF No. 41).

        3.         Kansas City Racquet Club’s response was due on or before May 13, 2021 (ECF No.

41).

        4.         More than twenty-one (21) days have elapsed since Kansas City Racquet Club was

served, and the defendant has failed to plead or otherwise defend as provided by the Federal Rules

of Civil Procedures.

                                                   s/ Christopher Dove
                                                   Christopher Dove KS 21251
                                                   DRZ Law
                                                   8700 State Line Road, Suite 305
                                                   Leawood, KS 66206
                                                   (913) 400-2033
                                                   chris@drzlawfirm.com
                                                   ATTORNEY FOR PLAINTIFF
